DETAILED ACTION
This office action is a response to an application filed on 07/15/2020.
Claims 1- 8 are allowed 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/15/2020.  These drawings are acceptable for examination proceedings.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Cheng et al. (US 20190020506 A1) teaches method and device for low latency communication  by receiving, by a user equipment (UE), first downlink control information (DCI) in a first control resource set (CORESET), the first DCI providing scheduling information for transmission of first data over a first physical downlink shared channel (PDSCH), receiving, by the UE, second DCI in a second CORESET, the second DCI providing scheduling information for transmission of second data over a second PDSCH.
You et al. (US 10631174 B2) teaches method and apparatus for determining a number of subframes for repetitions of a physical downlink shared channel (PDSCH)

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1, and 5; specifically to the other limitations with the combination of including;  

“receiving a Radio Resource Control (RRC) configuration comprising a first parameter configured with a first value and a second parameter configured with at least one second value, each of the first value and the at least one second value indicating a number of Physical Uplink Shared Channel (PUSCH) repetitions;
Receiving Downlink Control Information (DCI) on a Physical Downlink Control Channel (PDCCH) scheduling a PUSCH transmission;
Selecting, according to the DCI, one of the first parameter and the second parameter to determine a number of PUSCH repetitions for the PUSCH transmission;
Determining the number of PUSCH repetitions for the PUSCH transmission as the first value when the first parameter is selected;
Determining the number of PUSCH repetitions for the PUSCH transmission as one of the at least one second value indicated by the DCI when the second parameter is selected; and


Dependent claims 2- 4, and 6-8 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/KYAW Z SOE/Primary Examiner, Art Unit 2412